     Case 2:19-cv-00735-RAH-SRW Document 16 Filed 01/21/20 Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

WILLIE MOODY, JR.,                      )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )     Civil Action No. 2:19-cv-735
                                        )
ECLECTIC MEDICAL DEV.,                  )
                                        )
      Defendant.                        )

                     JOINT STIPULATION FOR DISMISSAL

      The parties state that this case has been settled and stipulate to the dismissal

of the action with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, costs taxed as paid.

      Respectfully submitted this 21st day of January, 2020.

/s/George Beck (with permission)        /s/ Bridget M. Ballentine
George L. Beck, Jr.                      Bridget M. Ballentine (ASB-3487-G61W)
Attorney for Defendant                   Attorney for Plaintiff
MORRIS HAYNES                            2029 Holtville Road
P.O. BOX 1660                            Wetumpka, Alabama 36092
Alexander City, AL 35011                 Telephone: (334) 247-3662
Email: gbeck@mhhlaw.net                  Email: bridget@ballentinelaw.com
     Case 2:19-cv-00735-RAH-SRW Document 16 Filed 01/21/20 Page 2 of 2


                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 21st day of January, 2020, I
electronically filed the foregoing document with the Clerk of the Court using
CM/ECF. I also certify that the foregoing document is being served this day on all
counsel of record identified on the Service List set forth below in the manner
specified, either via transmission of Notices of Electronic Filing generated by
CM/ECF, electronic mail, or in some other authorized manner for those counsel or
parties who are not authorized to receive electronically Notices of Electronic Filing.

                                         /s/ Bridget M. Ballentine_______________
                                         Bridget M. Ballentine




                                  SERVICE LIST

  Law Office of Bridget M. Ballentine                 bridget@ballentinelaw.com
  Bridget M. Ballentine (ASB-3487-G61W)               Telephone: (334) 247-3662
  2029 Holtville Road
  Wetumpka, AL 36092                                  Attorney for Plaintiff,
                                                      Willie Moody
  George L. Beck, Jr.                                 gbeck@mhhlaw.net
  Morris Haynes
  Post Office Box 1660                                Attorney for Defendant,
  Alexander City, AL 35011                            Eclectic Medical Development
